Citation Nr: 1112882	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  03-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and "S.D."


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2006, the Veteran and S.G. testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an October 2006 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court), and in an October 2006 decision the Veterans Court vacated the October 2006 decision and remanded the matter to the Board.

In May 2009, the Board issued a decision in which it reopened the Veteran's previously denied claim for an acquired psychiatric disorder other than PTSD.  In that document, the Board also remanded the issue of service connection for an acquired psychiatric disorder, including PTSD, to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors have not been corroborated.  

2.  An acquired psychiatric disorder, to include PTSD, did not have onset during the Veteran's active service, a psychosis did not manifest within one year of separation from active service, and an acquired psychiatric disorder, to include PTSD, is not etiologically related to the Veteran's active service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric disability, which he reports is the result of alleged sexual assaults during his active service.  Specifically, that he was raped three times by the same three men while serving aboard the U.S.S. Midway.  

Factual background

Service personnel records document that the Veteran was transferred from recruit training at Orlando, Florida to the U.S.S. Midway, an aircraft carrier, in October 1973.  His enlisted performance record shows no evaluation entries until March 1974.  The entries from March 1974 through October 1974 are consistent, and are low ratings.  He was not recommended for reenlistment.  A report of enlisted performance evaluation for the period from March 1974 to September 1974 includes the following comments:  

Ratee has been a constant burden to "M" Division.  He disregards all orders given to him by his supervisors.  Counseling of ratee on several occasions has proven to be in vain due to no signs of improvement.  On his duty days, the ratee completely disregards his orders and walks off the ship when ever he feels like it.  When confronted, he makes excuses.  Ratee has no desire to succeed at his job.  He personally feels there is no reason why the Navy exists.  Ratee does manage to create ill feelings within his work center.  He does this deliberately by slandering his superiors and all that the Navy represents.  He is a troublemaker.  This is the type of individual our volunteer Navy should not have to deal with on a continuing basis.  

In October 1974, the Veteran was found guilty by General Court Martial of being absent without authority from June 14 to June 27 and of missing ship movement through design on June 14.  

Service treatment records include a February 2, 1974 entry documenting that the Veteran reported trouble sleeping.  He reported some hassling from his chief, and that the situation in rack was hot and not conducive to sleep.  It was noted that he was on "4&8 watches."  He was treated for sinus congestion and the flu during service, and in March 1974, for gonococcus, with Veteran reported exposure in Hong Kong on February 24, 1974.  In July 1974 he was seen in psychiatry clinic in response to self-referral from the brig.  Mental status examination was unremarkable and the clinician indicated that no psychiatric intervention was required, providing evidence against this claim.

There are no reports of sexual assault in the service treatment or service personnel records.  

VA first received a claim for disability compensation in July 1996, at that time he claimed that he suffered a back injury with onset in 1984.  In 1997, he filed a claim for service connection for paranoid schizophrenia, depression, and bipolar disease.  

The earliest post-service treatment record is a May 1975 VA medical certificate which refers to a 19 year old employee who had bumped his left knee on May 23, 1975 and still had some pain.  The medical certificate is absent for any name or number identifying the individual.  

The earliest documentation of any psychiatric symptoms is found in VA treatment records and Dallas County Mental Health and Mental Retardation Center (DCMHMRC) treatment records from October 1978.  On October 24, 1978, the Veteran was seen at a VA medical facility with complaints of nervousness.  He reported that he had been going downhill since he was married 2 years earlier, that his wife threatened him with voodoo, which he reported that he did not believe in but was frightened nevertheless.  He was alert, oriented and there was no evidence of gross psychotic symptoms.  The clinician wrote that his primary problem seemed to be in inability to cope with his marital situation, providing evidence against this claim.  He was observed to be very immature.  The DCMHMRC treatment notes document that he was referred for admission by a VA hospital where he was seen for a single outpatient interview.  At that time he reported anxiety, insomnia, and alcohol abuse, and that he had broken out in hives.  

As to previous mental health treatment history, the Veteran reported at that time that he saw a military psychiatrist prior to discharge from service and that he was trying to get transferred to another duty station and had gone AWOL.  As to his past history in general, he referred to his life prior to service and stated that he joined the Navy in 1973 and had trouble adjusting to life aboard ship (importantly, making no reference to the stressor at issue, providing more evidence against this claim).  He reported that post-service he had marital difficulty and that two weeks prior to the treatment note his spouse had threatened him with a knife.  He reported that he used illegal drugs during his active service.  

These notes also include a description that the Veteran was "very dramatic, manipulative, at times selectively does not hear as he is involved in telling his part as if he was a character."  Assessment was habitual excessive drinking, rule out early alcohol addiction; and anxiety neurosis.  He was prescribed Mellaril.  

A VA treatment note from January 1980 documents the Veteran reported history.  He denied previous drug treatment and reported that he had psychiatric treatment in 1978 and took Mellaril at a private mental health clinic.  He reported that he had recently been injecting amphetamines several times per week and was encouraged by his family to seek VA treatment.  He also reported that he had a peptic ulcer in 1974.  

VA treatment records from March 1990 are the next evidence related to psychiatric symptoms.  These document the Veteran's reported chronic history of illegal drug use going back to 1973 and continuing to the time of the report.  He reported a history of drug problems including drug induced psychosis in 1978 for which, he stated, he was treated with Mellaril.  He also reported that he heard voices at that time and the last incident of hearing voices was 7 months prior to the March 1990 visit, but he was unsure if they were caused by drugs or alcohol .  He reported that, for at least the past 15 years, he had felt suspicious and fearful that people were out to get him.  The clinician, a nurse, stated that there was some question as to auditory hallucinations at present because the Veteran was easily distracted and tended to lose his train of thought.  She also noted that he had ideas of reference, was guarded, suspicious, and withdrawn.  She stated that there was evidence of thought disorder - mainly paranoia, and that the Veteran reported a chronic history of being harassed on jobs.  These notes also document that the Veteran was observed sitting in the waiting room talking to himself and smiling and that the symptoms suggested paranoid schizophrenia.  

The Veteran was admitted and while awaiting a bed he signed an against medical advice (AMA) note and requested immediate discharge.  He was discharged the next day.  Axis I diagnoses were schizophrenia, paranoid type; cocaine dependence, and polysubstance dependence.  

He was again admitted on April 2, 1990 and discharged on April 19, 1990.  The reason for admission was his report of hearing voices.  He reported that this began while on active duty in 1973 when he was drinking and using drugs, specifically in November 1973 when, quoting from the VA discharge summary, "a Navy man with a higher rank commented on him carrying a shoulder bag, saying, "I will smile everytime I see you carrying that purse."  He reported that he began hearing this man's voice and later another voice saying things such as, "You better watch it, we'll throw you overboard, no one will see you in those dark Korean waters."  He reported that during this time he began staying up late to protect himself, saying "You never know what they're going to do."  He was hospitalized in June of 1974 for one month without medication.  He had no further psychiatric attention until 1977.  He reported that he had been treated with Thorazine, then Mellaril, until 1979.  He reported that he had his last drink two months prior to the April admission.  He discharged after he failed an alcohol breathalyzer test.  

A note from May 1990 documents that the Veteran again sought admission for hearing voices and the clinician noted that he had been discharged in April because he drank and was put off the ward.  The Veteran reported that he stopped drinking in January 1990.  He was diagnosed with paranoid schizophrenia and referred for day hospital treatment. 

The Veteran was hospitalized in June 1997.  VA treatment documents that the Veteran was admitted for substance abuse treatment on June 10, 1997 at one VA facility with plans to admit him to a Dallas VA facility for substance abuse treatment.  He was discharged irregular on July 9 and sent to Dallas by bus because he had a positive urinalysis for cocaine drawn on July 3.  The clinician noted that the Veteran is not reliable in providing information as he had denied that he used cocaine.  Such a finding is important, as it provides evidence against the Veteran's credibility.  Simply stated, the Board finds that the Veteran is clearly not a credible historian. 

A September 1997 treatment note documents that the Veteran was positive for cocaine on a urine sample, he contended that his positive urine sample "was not the result of him using cocaine but was from exposure to "second-hand smoke" from rescuing a relative from a crack cocaine house."  The Veteran continued to use cocaine during this period and the staff eventually determined that his motivation did not include cessation of such use.  From 1997 through 2001 the Veteran was in some type of VA treatment program, including substance abuse programs and mental health treatment.  

In October 2002 the Veteran was admitted for 23 hour observation.  He reported hearing voices, one woman and two men and that these voices were discussing his sex life and the women that he slept with among themselves in a non-threatening non-commanding way.  He reported recent stressors of a child support hearing, change in psychiatrist, and financial problems due to payments deducted for child support.  He denied drug or alcohol use for the past three years.  Diagnoses on discharge from observation were psychosis and depression, both not otherwise specified, and polysubstance abuse, in remission by history.  

The first report of PTSD or of an in-service personal assault documented in the claims file is that found in November 2004 VA treatment notes.  A mental health assessment report from November 9, 2004 documents that test scores were considered significant and diagnostic for the presence of severe PTSD.  The report provides the following, with regard to the Veteran's response when asked to describe the events that led to his current distress:  

He described being raped on three separate occasions by fellow seamen while on his first active duty assignment for the U.S. Navy.  [The Veteran] stated that he was approximately 18-years-old and was working aboard the USS Midway.  [The Veteran] recalls having being been aboard the ship for a few weeks when three fellow seamen invited him on a social excursion off the ship.  [The Veteran] states that when they returned to the ship it was late at night and the three seamen walked him back to his quarters.  When they arrived at his quarters, [the Veteran] recalls that the other men in his quarters had already drawn their curtains around their own bunks.  [The Veteran] states that one of the men drew a knife and said "cold blade or hot dick."  [The Veteran] recalls stating that he did not understand what he meant and one of the men said "let's show him what we mean."  One of the guys then held [The Veteran] telling him, "don't scream, don't say anything or they'll ship you out in a body bag."  While he was held down and threatened with a knife, he states that the other two men raped him anally.  Following the rape, the three men left and [the Veteran] recalls feeling fearful for his life.  Approximately one month later, [the Veteran] recalls that two of the aforementioned men followed him down to the block where he was on watch duty.  [The Veteran] reports that in this second incident both of the men raped him anally and threatened to throw him off the ship if he resisted or if he reported the rapes.  [The Veteran] reports that the third incident happened about another 6 months later when the aforementioned three men found [the Veteran] alone near one end of the boat. [The Veteran]recalls that it was dark and that the three men again threatened to throw him off the ship if he did not comply or if he reported the rapes.  In this third incident, he reports that all three men raped him anally.  [The Veteran] states that following the rapes he would lie awake at night fearing that these guys would come again and assault him. [The Veteran] did not report the rapes for fear of the consequences.  He recalls that a few month later he left the ship before it pulled out of port in Japan after seeing one of the assailants and fearing another attack.  For leaving the ship, [the Veteran] was detained by the military police and placed in the brig.  He received a court martial for missing ship movement and was sent to a psychiatrist, prior to being discharged from the Navy.  [The Veteran] recalls sitting in silence for a long period of time in the psychiatrist's office.  He states that "he didn't see the point" of telling the psychiatrist about his assaults and adds that he didn't want to leave the Navy; he only wanted to leave that ship.  [The Veteran] states that he did reveal that he had been raped after his discharge from the Navy during a visit to Dr. [D] at the Dallas VAMC in 1974.  In addition, he recalls telling a clinician while in individual therapy during an inpatient hospitalization to the Dallas VAMC in 1990.  [The Veteran] reported his rapes to Dr.  [G] at the Dallas VAMC this year.  

The report goes on to document that the Veteran reported that he has nightmares about the alleged rapes, intrusive recurrent distressing recollections nearly every day - which has difficulty dismissing, nightmares nearly every day, physical responses to reminders of the assault occur nearly every day, including racing heart, sweating, trembling, chest pain, and breathlessness.  He also reported that he had daily efforts to avoid thoughts, feelings, and conversations associated with the trauma and to avoid activities, places, and people that arouse recollections of the assaults.  

The report documents the history of these symptoms as follows:  "[The Veteran] reported that many of the above-described symptoms began immediately after his first assault in approximately 1973 add that they have continued chronically since the assaults."

This statement from the Veteran is clearly incorrect.  As cited above, following service the Veteran underwent treatment in which the Veteran made no reference to the symptoms above, repeated.  In this regard, the Veteran's credibility regarding the reporting of his symptoms and when they started is clearly in question, providing highly probative evidence against this claim.  

As to diagnostic tests, the clinician noted that the Veteran's Minnesota Multiphasic Personality Inventory - II test profile was technically invalid, but that elevation was similar to those of others diagnosed with PTSD.  

The clinician diagnosed chronic severe PTSD, schizoaffective disorder by history, and polysubstance dependence in full remission.  Later that month, the Veteran filed a claim for compensation benefits for PTSD, referring  to the treatment notes, which he submitted with his claim.  

VA received a stressor statement from the Veteran in May 2005.   He reported that when he came onboard the U.S.S. Midway he met another sailor, "T.C." whom he looked up to .  He reported that T.C., the Veteran, and two other sailors went into town and after returning from barhopping, the following occurred:

they walk me to my compartment because you get to my compartment before they get to theres (sic) once we get down to my compartment TC says cold blade or hot dick at first I thought he was playing then this other fool pulls this what they call this butterfly knife out on me and says they need to teach me a lesson, so the one grabs my pants pulls them down spits in this hand and wipes it right up the crack of my but, after he sticks his dick all the way up my ass it seem like everything started moving in slow motion be cause as soon as TC comes in side me this other guy did the same thing with the spit all the time I asking them why they do this to me and they keep saying they need to teach me a lesson I can smell feces in the area there (sic) saying to me don't holler or I get this blade stuck up my ass too, when the last one holding the knife gets through coming in me, he says if I say anything about this they will personally throw me off of that ship.  They leave and I'm just getting o my bunk and it smells just feces ever where.  I can't stop smelling feces.  

He reported a second assault occurring some time later, while at sea.  He then reported that "[s]o around June of 74 I remember someone say that they will kill the next time the ship pulls out to sea.  So when the ship pulled out I just get off of that ship and don't go back".  He reported "I get home in 74 and go to the VA Hospital in Dallas and I see this Dr. [D], and he gives me thorazine for my nerves after I tell him about the rapes."  

In August 2005, the Veteran underwent a VA examination with regard to his claimed PTSD.  The examiner documented review of the Veteran's claims file, including citing that the examination request form indicates that the medical records show that the Veteran was treated for sexually transmitted diseases and that he went AWOL and did not get along at all well with various officers aboard ship.  He documented that the record shows that the Veteran had several disciplinary procedures including in March 2, 1974 and September 1, 1974 and a court martial dated October 8, 1974.  The specific charges mentioned included punctuality, "trouble maker and missed muster."  

The examiner stated "[The Veteran] presented in the examination as outright frantic insisting that he suffers from Post Traumatic Stress Disorder from being sexually assaulted on board the carrier Midway."  He also stated that the Veteran reported that he was first treated by Dr. "D" at a VA facility in about September 1974 and was placed on Thorazine and that he was treated for sexual trauma by this physician.  He reported that he had been sent to the Florida Bay Pine Sexual Trauma Center and was currently being treated at that facility.  He noted the Veteran's report that he had been treated at the Dallas VA in 1990 for paranoid schizophrenia and that this condition began in 1974.  

When asked about his current symptoms, "[The Veteran] reported "I constantly smell feces."  He indicated that his perpetrators shot him up with drugs and sexually assaulted him."  

An objective findings section includes the Veteran's report that after the alleged sexual assault he received three reprimands for going AWOL and was court martialed for missing ship movement.  The examiner noted that during this part of the examination the Veteran became extremely upset and tearful and had to be redirected to go on with the interview.  

In a section of the report for assessment of PTSD, the examiner stated that it was the examiner's opinion that the Veteran's primary condition has to do with schizoaffective disorder and that it is as likely as not that he also has PTSD.  

Importantly, the examiner also stated as follows: 

Whether he has Post Traumatic Stress Disorder or not really has to do with any sort of proof or evidence that the account of his sexual assault truly occurred.  This examiner did not review any indicators that the assault truly occurred.  However, [The Veteran] does fit the criteria and pattern of a sexually assaulted and traumatized individual. 

As to psychometric testing results, the examiner stated that the Veteran's IQ appeared to fall within at least the average range but also noted that "[h]owever, he seems to have withheld his maximum effort to portions of the examination so it is difficult to tell precisely a true measure of his concentration and immediate memory."  The examiner also stated as follows: "[The Veteran] was administered the Minnesota Multiphasic Personality Inventory - II producing an extremely exaggerated response set and one whose validity configuration cannot even be graft (sic) because it is high."  Such a finding on objective testing only provides more negative evidence against the Veteran's credibility.   

Diagnoses were rendered of schizoaffective disorder, polysubstance dependency, and PTSD (as likely as not).  In the integrated summary and conclusions, the examiner stated as follows:

[The Veteran] presents in the interview quite frantic and labile.  There are clinical notes in the record suggesting Post Traumatic Stress Disorder as well as Schizoaffective Disorder.  It is this exams (sic) opinion that it is as likely as not that this individual does fit the criteria for a diagnosis of Post Traumatic Stress Disorder.  However, this examiner is very skeptical of that diagnosis.  There are numerous credibility issues including the fact that this individual is quite theatrical and dramatic and he withheld maximum effort to portions of the examination and the fact that his Minnesota Multiphasic Personality Inventory - II is so extremely exaggerated and overall invalid.  [The Veteran] certainly is intelligent to have produced a valid Minnesota Multiphasic Personality Inventory - II.  

A further indication of the likelihood that other professionals believe this individual to have Post Traumatic Stress Disorder is the fact that he is currently a patient  at the noted Post Traumatic Stress Disorder sexual assault center in Florida.  

It is this examiners (sic) opinion therefore that it is as likely as not that this individual does suffer from Post Traumatic Stress Disorder secondary to military sexual assault trauma and that his psychotic condition is in some way triggered by that trauma.  However, this examiner advises that this individual should be re-examined soon in order to further collaborate more recent clinical follow-up notes from physicians who have actually treated this individual during the past six months.  

VA treatment notes follow this examination report.  October 2004 notes document that Veteran's report that he was raped on at least three occasions by the same men during service.  It also documents his report that he told doctors in 1974 and 1990 about the alleged assaults (which the Board find is clearly not true based on a review of the post-service medical record).  After referring to the Veteran's report of use of illicit drugs and substance abuse treatment and his report of attempted suicide attempts with illicit drugs, the clinician stated "[h]e reports that he has been clean since 1998 and that he has had no suicide attempts since becoming sober."  That clinician authored a letter that same month essentially providing a summary of the Veteran's treatment and diagnoses.  

Treatment notes from July 2005 include that the Veteran had no history of suicidal acts or self harm but has thought of overdosing on in the past but never attempted to do so.  He also reported that he began using illicit drugs in the 1970s and stopped in 1999.  

Also of record is a report from the Temberlaw Mental Health Outpatient Services. This psychological evaluation includes the Veteran's report that he disclosed the rapes in 1974, 1990, and 2004.  He was diagnosed with PTSD, schizoaffective disorder, and polysubstance dependence.  

In October 2005, VA received from the Veteran articles downloaded from the internet.  These articles provide general information about PTSD and PTSD based on military sexual trauma.  

In January 2006, VA received the Veteran's written statement describing his alleged in-service stressor.  In this account, he identifies one of the alleged assailants as "T.C."  After repeating his account of the alleged first assault, the Veteran described the next assault as follows:  

I didn't see them again until we were running flight hops along the coast of Vietnam, I had to stand watch at sea 6 on 6 off I got off watch so I had to shower sleep and wrote a letter home in those six hours that I had off so I'm in the back of the ship to write my letter to my mother, but I look and there is this guy TC with this other guy coming toward me with this same knife I guess so his says lesson time, I just run around and let them finish what they wanted to do.  As the other guy comes out of me I don't know what was left but for me to get off of that ship.

During the June 2006 hearing, the Veteran testified that he was sexually assaulted the first time in September or October 1973, within one month of assignment to the U.S.S. Midway.  June 2006 hearing transcript at 3-4.  He testified that after the third assault he talked to a guy named Tyler who was familiar with his alleged rapists, told Tyler that they were trying to intimidate him, and Tyler agreed that he would be safer off of the ship.  Id. at 4.  He testified that he sought psychiatric consultation in July 1974 after having been placed on Valium for sleep problems.  Id. at 6.  He testified "I, I would, I went to this psychiatrist to, to give him more of an understanding of what was going on with me.  And I told him what, what I had experienced and the fear that I experienced on the ship."  Id.  He explained that "since I knew I was up for court martial, I was wanting to see him about getting off the ship because I told him that I feared for my life on that ship.  And basically that's what was happening and it was, it was just, it was messing with me so much, you know."  Id.  He also identified "TC" by name and his representative noted that such an individual had been in the VA system but had died in 1986.  Id. at 7.  

S.G. testified that when the Veteran watched prison movies that showed incidents of men being raped he would break down but that the Veteran never discussed it with her.  Id at 11.  She also testified that in an argument three or four years earlier she had called him a punk and he became angry and almost killed them.  Id. at 11.  Finally, the Veteran testified that he was simply trying to get assigned to another duty station and was not trying to be released from the military.  Id. at 13.  

Analysis

This case involves a highly complex and difficult decision regarding allegations of sexual assault in the military and a Veteran's creditability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).

The evidence required to establish the occurrence of an in- service stressor depends upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the  veteran engaged in combat with the enemy  and the claimed stressor is related to that  combat, in the absence of clear and  convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's  service, the veteran's lay testimony alone may establish the occurrence of the claimed  in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

This case turns on the second required element listed above, the occurrence of an in-service stressor.  Here, the Veteran does not allege that he has PTSD due to combat and the record is absent for any evidence that the Veteran engaged in combat with the enemy.  Therefore, his testimony cannot, by itself, establish the occurrence of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  He does not allege that he has PTSD due to fear of hostile military or terrorist activity or that his service would have been consistent with an assertion of fear of hostile military or terrorist activity and there is no evidence of record indicating that he has PTSD due to fear of hostile military or terrorist activity.  The record must therefore contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

In the instant case, the Veteran claims to suffer from PTSD due to an alleged in-service personal assault.  VA has issued a specific regulatory subsection for such claims, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5) (75 Fed. Reg. 39843 (July 13, 2010)) (formerly 38 C.F.R. § 3.304(f)(4)).  

A letter providing this specific notice was sent to the Veteran by the RO in May 2005, as noted under "Enclosures."  

In evaluating evidence the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

With regard to the claim for service connection for PTSD, the Board finds that the occurrence of the Veteran's alleged in-service stressor has not been corroborated.  Central to this finding is the Board's finding that the Veteran is not credible and that the sexual assaults in service did not occur.  The Board has considered the Veteran's statements, the service and post-service treatment records, the service personnel records in making this determination.  

What is probative of the Board's findings that the Veteran's alleged in-service stressors have not been verified (and that, in fact, the alleged in-service personal assaults did not occur) and that the Veteran is not credible is not the absence of a report of the alleged in-service stresssors until the first documented report in 2004.  Rather, it is his 2004 and later statements in which he asserted that he had reported the alleged in-service personal assaults in 1974 and in 1990.  This assertion must be viewed in the face of considerable evidence to the contrary (tending to show that he did not report the alleged in-service personal assaults in 1974 or in 1990), taken together with the circumstances under which he reports the alleged in-service personal assaults to have occurred, his observed problems with credibility, and his characterization that he desired to remain in the Navy and that his disciplinary problems in service were the result of wanting only to escape his alleged attackers and/or get transferred to another duty station when such is viewed along with the reports contained in the service records.  

The Board finds these inconsistencies, in particular his reports from 2004 forward that he reported the alleged in-service reports in 1974 and 1990, to be part and parcel to his fabrication of the alleged in-service personal assaults.  The totality of these facts, viewed together, leaves the Board with no reasonable doubt as to its finding that the Veteran has manufactured the account of the alleged in-service personal assaults.  Simply stated, the Board finds overwhelming evidence against this claim.   

The Board finds that the treatment records are complete but the first treatment record is from 1975 and refers only to knee pain.  Even the first record referring to psychiatric symptoms, in October 1978, makes no reference to previous treatment for psychiatric symptoms, which does not fit with the Veteran's assertion that he reported the alleged in-service personal assaults in 1974 and was treated with Thorazine.  The January 1980 VA treatment records refer only to the 1978 treatment with Mellaril.  If the Veteran had been treated for psychiatric symptoms in 1974 or had reported an in-service personal assault at that time, as he alleges, it follows that his report in 1978 would not be absent for mention of the prior treatment and his report in 1980 would refer only to the 1978 treatment.  It also follows that if he had been treated with Thorazine in 1974, as he alleges, he would either report that along with his report of 1978 treatment with Mellaril or would not have reported either one.  That in 1980 he reported treatment with Mellaril and treatment in 1978, but did not report treatment with Thorazine or treatment in 1974 is consistent with the earliest treatment occurring in 1978 and inconsistent with a finding that he was treated in 1974.  This tends to show that the Veteran is not credible.  

Moreover, the Veteran's reports in 2004 and later, that he reported the alleged in-service personal assaults in 1974 is inconsistent with what is found in the 1978 treatment notes from the private institution.  That the Veteran has stated since 2004 that he reported the alleged in-service assaults in 1974 indicates to the Board that this is not a case that he forgot the alleged in-service assault until decades later, or that he repressed the memory or did not want to tell doctors of the traumatic event, that the alleged in-service assault did not manifest as psychiatric symptoms of which he was aware until decades later, that he was too embarrassed to report the alleged in-service assaults until decades later, or that he feared retaliation if he reported the alleged in-service assaults until decades later.  Taking this into account, it does not follow that the October 1978 treatment notes would be as they are.  In those notes there is a mention of his active service, but he reported only that he had difficulty adjusting to ship life in the Navy.  This is not a report of in-service personal assault.  

Simply stated, if the Veteran had suffered an in-service personal assault, and (as stated by the Veteran himself) had previously reported such in 1974 (indicating that he would have no problem in revealing this information to doctors), it is unbelievable that he would refer to his service in such a manner as is recorded in the 1978 treatment notes.  In light of the extensive litigation in this case, the Board believes it must be absolutely clear regarding the primarily factual finding of the Board:  The Veteran is clearly not telling the truth.

Similarly, there are numerous notes from his 1990 VA hospitalization, but there is no mention of an in-service personal assault.  Had the Veteran reported an in-service personal assault at that time, as he now alleges, it is unbelievable that no practitioner would have written down such report.  

These reports are not devoid of mention of the Veteran's service.  What he reported was that his auditory hallucinations began during service and reported that a higher ranking individual had commented on his carrying a shoulder bag and that he then began hearing voices threatening to through him overboard.  This shows a lack of credibility with regard to the alleged in-service stressors because the Veteran provided a report of his military service but the report was not one of personal assault but rather of a comment someone allegedly made to him during service.  This is in contradiction to his later report, from 2004, that he reported the alleged in-service personal assault in 1990.  

Adding to the picture of the Veteran as having a character for lack of credibility are his reports of history found in the 1990 VA treatment notes.  He reported that he suffered from drug induced psychosis in 1978 for which he was treated with Mellaril.  This, however, is not what the private treatment records, or for that matter the VA treatment record from 1978, show.  The Veteran was not diagnosed with a psychosis and the only mention of drug use is by history as occurring during service.  He was diagnosed with an anxiety neurosis and habitual excessive drinking.  If he had been treated for drug induced psychosis it does not follow that the report would list his diagnosis as a neurosis and omit a diagnosis regarding drug use.  The Board finds the treatment notes more probative than the Veteran's reported recollection of that treatment.  

Similarly, the lack of mention of his alleged 1974 treatment with Thorazine in either the 1978 records or the 1990 records tends to show the Veteran has fabricated that treatment.  It is unbelievable that he would have reported, in 1990, that he had been treated in 1978 with Mellaril but not reported a 1974 treatment with Thorazine.  It is also unbelievable that there would be no record of treatment with Thorazine in 1974.  These examples of his tendency to manufacture events tend to show that he is not credible and that his reports of what happened in the past are not believable.  

Additionally, the April 1990 treatment records document the Veteran's report that he began hearing voices after another, higher ranking individual, commented on his carrying a shoulder bag.  This is not a report of in-service personal assault.  Yet, the Veteran has stated that he reported the alleged personal assaults, which he identified as rapes, during his 1990 VA treatment.  Thus, this is not a situation where he claims to not have reported the alleged in-service personal assaults until 2004, when such is documented, but rather a case where he states that he did report the assaults some 14 years earlier.  If the Veteran had reported the alleged in-service assaults in 1990, as he asserts, it is unbelievable that his report of someone commenting on him carrying a shoulder bag would be found in those records but no report of the alleged in-service rapes.  It is the inconsistency in the accounts that the Veteran offers in 2004 and later as to when he reported the alleged in-service assaults that is probative of the finding that the Veteran is not credible and has fabricated the account of the in-service assaults.  

The November 2004 treatment notes also show that this is not a case where the Veteran reports that he simply did not have symptoms of PTSD until decades after service, that is, it shows that this is not a case of delayed onset of PTSD.  In those notes he reported that many of his reported symptoms began immediately following his alleged in-service assault and continued chronically since the assaults.  This statement is inconsistent with the treatment records from 1978, 1990, 1997, and 2002, all of which were for psychiatric symptoms and none of which referred to nightmares or difficulty with intrusive thoughts chronic since service.  

The Court has been clear that the Board must provide adequate reasons and bases for its decisions, particularly in such complex cases as sexual assault.  The Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges. 

In this case, the Veteran's statements, over time, are found to provide highly probative evidence against his own claim.  Again, by the Veteran's own account he was not averse to reporting the alleged assault because he reports that he told a clinician about the assault as early as 1974 and in 1990.  The inconsistency tends to show that the Veteran is not credible but rather has fabricated the account of an in-service personal assault.  

The Board has considered the Veteran's service records which document his disciplinary problems and his evaluation.  Here his only work performance records are from after the alleged personal assaults, as he has alleged that the assaults began within one month of being transferred to the U.S.S. Midway; which was his first duty station after recruit training.  Thus, his poor evaluations are not evidence of a deterioration in work performance as there is no indication that his work performance was ever any better than what is documented, which is consistently poor.  There is no evidence that the Veteran requested a transfer.  There is no evidence of episodes of depression, panic attacks, or anxiety without an unidentifiable cause during service - the report of his request to see a psychiatrist indicates that he was in the brig at that time.  The treatment for a sexually transmitted disease during service includes the Veteran's report of contact in Hong Kong.  This then is not evidence of a sexually transmitted disease contracted from shipboard sexual assault.  

In this case, the Veteran's service records have been reviewed by a mental health professional, as documented in the August 2005 examination report.  The examiner noted the Veterans disciplinary problems, report of being a trouble maker, and sexually transmitted diseases.  The Board finds the tenor of that report is clear: the examiner noted that Veteran's credibility problems and eventually opined that he had PTSD, but with clearly stated reservations.  

The Board has considered the Veteran's service records of poor evaluations and his disciplinary problems and the assessments by and treatment provided to him by mental health professionals.  It is the Board, however, that ultimately weighs the evidence and determines credibility and the weight of evidence.  The Board finds that the Veteran is not credible and that disciplinary problems and poor evaluations during service, in this case, are not assigned significant weight in showing the occurrence of the alleged in-service personal assaults, simply bad performance.  

The Board notes that although evidence of behavior problems during service may be evidence of personal assault it is not necessarily evidence of personal assault.  He has alleged that he wanted to remain in the Navy and went AWOL to get transferred off of the ship and/or avoid his alleged attackers.  The Board does not believe this account because it is inconsistent with the service personnel records.  First, and most obviously, if the Veteran wanted to get transferred off of the ship it follows that there would be at least one request in the records for such a transfer, but there are no such requests.  Second, his performance evaluation report for the period from March to September 1974 is not one consistent with the Veteran's characterization of a victim merely trying to escape his attackers, but wanting to remain in the Navy.  He was described as a constant burden, as disregarding orders, slandering supervisors, and indicating that he saw no reason for the existence of the Navy.  This is not the report of an individual who wanted to remain in the Navy, as he has alleged.  The service records report of his behavior is so inconsistent with his alleged reasons for his behavior that the Board finds that his in-service behavior is indicative of nothing more than what is stated in the personnel records.  

Beyond the above, the Board has had the opportunity to meet the Veteran and take his testimony, under oath.  The undersigned found the Veteran's credibility at hearing to be lacking, providing more evidence against this claim.  With regard to testimony of "S.D.", the Board does not dispute the fact that there is "something going on with him [the Veteran]."  Transcript at page 11.  Clearly, the Veteran has a severe disability, making this decision all the more difficult.  The critical question the Board must address in clear terms is whether this disability has any connection with the Veteran's military service.  Regarding all evidence the Veteran has submitted in support of his claim, the Board must find that the probative value of this evidence, including the testimony of "S.D." the letters he has submitted, and his testimony, are clearly outweighed but what can only be described as extensive factual evidence against the claim that the stressors in service ever occurred. 

The Board has also reviewed articles and documents submitted by the veteran.  However, these documents are too general in nature to provide, alone, the necessary evidence to support either of the veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not provide statements for the facts of the Veteran's specific case.  Therefore, the Board concludes that they do not show to any degree of specificity a relationship or connection between his service, or any assault during service, and either claimed disorder.  

All of the reports of the Veteran's alleged in-service assault originate solely from the Veteran.  The Board finds that the Veteran's reports are not credible for the reasons just discussed.  The personnel records of his disciplinary problems and poor evaluations are evidence are not evidence of personal assault under the facts of this case.  The Board finds that the Veteran has fabricated the account of the in-service personal assaults.  There is no evidence of any other in-service stressor.  Hence, his appeal as to service connection for PTSD must be denied.  

Turning to the matter of service connection for an acquired psychiatric disease other than PTSD, the Board finds the preponderance of evidence is against the claim.  He was seen by a psychiatrist during service and the psychiatrist found that his mental status examination was unremarkable and there was no need for psychiatric intervention tends to show that the Veteran had no psychiatric disease or symptoms of psychiatric disease during his active service.  If the Veteran was experiencing auditory hallucinations during service, as he has alleged, it does not follow that a psychiatrist would have interviewed him, at the Veteran's request, but found that no psychiatric intervention was indicated.  There is no evidence of manifestation of a psychosis within one year of separation from active service and the first evidence of any treatment or report of psychiatric symptoms are from 1978 and not associated with his active service.  This is evidence against presumptive service connection for a chronic disease. 

All evidence that relates the Veteran's acquired psychiatric disease other than PTSD to service hinges on the occurrence of the alleged personal assault.  As the Board has determined that the alleged personal assault did not occur, the evidence depending upon such occurrence is not evidence probative of a finding of an acquired psychiatric disease having onset during service or etiologically related to his active service.  The Veteran's statements that he had psychiatric problems in or near service have been rebutted for reasons cited above.  While the Veteran clearly has a severe disability at this time, a point that the Board would not dispute, the Veteran's allegation that he had psychiatric problems or symptoms within service or within several years after leaving service are factually found to be untrue. 

The preponderance of evidence is therefore against the Veteran's claim for service connection for an acquired psychiatric disease, whether PTSD or otherwise.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2002, May 2005, March 2006, and April 2008, that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The May 2005 letter contained an enclosure providing notice specific to claims of PTSD based on an in-service personal assault.  

Here, the duty to notify was not completely satisfied prior to the initial unfavorable decisions on the claim by the RO.  However, since content complying notice was provided, the Veteran has had a meaningful opportunity to participate in the development of his claim and the RO has readjudicated his claim as recently as in the supplemental statement of the case sent to the Veteran and his representative in October 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons the Board finds that the Veteran has not been prejudiced by the timing error.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and personnel records, VA treatment records, and records form the Social Security Administration (SSA).  Also of record are private treatment records.  The purpose of the 2009 Board remand was to obtain the SSA records and as that has been accomplished, the AOJ has complied with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the substantive section of this decision, the Veteran has alleged that he was treated by VA in 1974 for psychiatric symptoms related to the alleged in-service personal assault.  As documented in April 2008, the RO has made repeated attempts to obtain any such records and has received replies that no treatment records for any period prior to 1978 can be located.  That report also documents that in June 2005, the Veteran submitted a VA treatment record from February 18, 1975.  That particular record is the only pre-1978 VA treatment record associated with the claims file.  That report refers to a 19 year old employee who had bumped his knee on May 23, 1975.  Other records grouped with this document are from 1978 and later.  Of note is that this 1975 document includes no documentation identifying the Veteran by name or number.  It is therefore not certain that this record even had to do with the Veteran.  The Board does not find that this record indicates that there are any other existing records of VA treatment or that the Veteran was ever treated in 1974 or ever treated for any psychiatric symptoms prior to 1978.  Given the extensive efforts made by the RO to locate the alleged 1974 treatment notes, the Board finds that further efforts to do so would be futile.  Again, because of the extensive litigation in this case the Board believes it must be absolutely clear:  The Veteran is not telling the truth regarding this alleged additional treatment, therefore, another remand to obtain records that do not, and did not, exist serves no purpose.  

The Veteran was afforded an adequate VA medical examination in August 2005 with regard to his claim for service connection for PTSD.  The Board finds that VA has no duty to afford him an examination or obtain an opinion with regard to service connection for any other acquired psychiatric disease because the evidence does not establish an event, disease, or injury, of a psychiatric nature, during service.  Any narrative that the Veteran provides to an examiner regarding an alleged sexual assault in service would be inaccurate, therefore, a further examination would serve no purpose.  This case is being denied on the basis of factual determinations of the Board that the Veteran was not assaulted in service and that he had no psychiatric symptoms during service or following service (notwithstanding his psychiatric treatment in service which found no problem, providing more evidence against this claim).  Based on these findings, the Board would have no question to ask an examiner.  The Veteran's recollections of events in service can be provided no probative weight, making another examination unwarranted as any type of medical nexus opinion would have to be based, in part or in whole, on the Veteran's clearly unreliable recollections of what happened to him, or what he experienced, during and immediately following service, and the post-service record provides overwhelming evidence against this claim.  Therefore, even if some defect were found by the Court in the VA examination, the Board finds that there is sufficient competent evidence of record to make a decision on the claim even without a VA examination.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


